DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 20 Nov. 2020 has been fully considered.  Claims 1-16 are currently pending.  

Election/Restrictions
The Examiner withdraws the restriction requirement as the Applicant’s traversal in the reply dated 20 Nov. 2020 was persuasive.  All currently pending claims are examined below.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see page 2 of the specification for example).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use. However, Applicant must include the heading BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING or similar wording.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claims 1, 8-9, 12, and 14-15 are objected to because of the following informalities:  
Claim 1, the respective superscripts of the range of shear rates and the ratio of viscosities are not formatted as superscripts.  Appropriate correction is required.

In regard to claims 8-9, 12 (see step “ii)”), and 14-15, the method steps are written in narrative functional format.  It is suggested the method claims be rewritten in positive process language as a series of steps in order to conform to standard US practice.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


In regard to claim 3, in addition to the relative term as discussed above, the claim also recites the limitation “the low-molecular weight polyfunctional organic oxo compounds” lack sufficient antecedent basis.

In regard to claim 6, in addition to the relative term as discussed above, it is unclear what is meant by “wherein polyether polyols and/or polyester polyols are additionally contained as polyfunctional organic oxo compounds.”  The Examiner interprets the limitation as “wherein polyether polyols and/or polyester polyols are additionally present as polyfunctional organic oxo compounds” until further clarification is made by Applicant.

Claims 10 and 16 recites the limitation "the coagulate" in the third line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2013/0064983 to Enghardt et al. (hereinafter Enghardt).
In regard to claim 1, Enghardt teaches a method of wet scrubbing paint overspray from circulating air comprising steps of: 
i) providing a water-based agent comprising more than 40 wt.% of polyfunctional organic oxo compounds as a carrier medium for carrying paint overspray [0011]-[0020]; 
ii) contacting a separating surface with the carrier medium by flowing the carrier medium over the separating surface, the carrier medium flowing off of the separating surface in an approximately laminar manner, such that there is a homogeneous wet film thickness over the entire separating surface around which the carrier medium flows  [0011]-[0020], [0042], 
iii) transporting paint overspray together with circulating air along the separating surfaces contacting the carrier medium with paint overspray thereby transferring paint overspray into the carrier medium.  Enghardt is silent as to the claimed viscosity under the claimed shear rate range, and the claimed ratio of static viscosity to process viscosity, however, the carrier medium of Enghardt is expected to be the same as the claimed viscosity and viscosity ratio since Enghardt teaches the same composition as claimed in an overlapping range (5 to 50 wt. % monomeric polyols having at least three hydroxyl groups in the molecule and polymeric polyols selected from poly(ethylene glycols, polyester polyols, acrylic polyols and polyurethane polyols overlaps with the range of more than 40 wt. %) [0014]. Furthermore, Enghardt teaches in [0043] the separation liquid has to be configurated in order to allow easy separation of the paint components 
 
Note: claim 12 will be listed before the rest of the claims since the rest of the claims depend from claim 12.
In regard to claim 12, Enghardt teaches a method for separating paint overspray from the ambient air, comprising steps of: 5 i) guiding paint overspray, together with ambient air, on a separating surface wetted with a carrier medium comprising water and more than 40 wt.% of polyfunctional organic oxo compounds: such that the paint overspray is absorbed by the carrier medium; and ii) a part of the carrier medium that has absorbed the paint overspray from the ambient air is removed from the separating surface and is, at the same time, replaced by another part of the same carrier medium that differs from the removed part merely in that it contains less paint overspray in the same volume (it is a continuous film, therefore, new carrier medium replaces the part that has already contacted the ambient air in a continuous manner) [0011]-[0020], [0042]. Enghardt is silent as to the claimed viscosity under the claimed shear rate range, and the claimed ratio of static viscosity to process viscosity, however, the carrier medium of Enghardt is expected to be the same as the claimed viscosity and viscosity ratio since Enghardt teaches the same composition as claimed in an overlapping range (5 to 50 wt. 

In regard to claim 2, Enghardt teaches the method according to claim 12, wherein at least some of the polyfunctional organic oxo compounds are selected from low-molecular weight polyfunctional organic oxo compounds, having no more than 12 carbon atoms (monomeric polyols having at least three hydroxyl groups in the molecule and polymeric polyols selected from poly(ethylene glycols, polyester polyols, acrylic polyols and polyurethane polyols, for example, glycerol has 3 carbon atoms and a molecular weight of 92.09 g/mol) [0055], [0057].



In regard to claim 4, Enghardt teaches the method according to claim 3, wherein the low-molecular weight polyfunctional organic oxo compounds comprise at least three hydroxyl groups are present in an amount of at least 60 wt.%, based on the total amount of the polyfunctional organic oxo compounds (the low-molecular weight polyfunctional organic oxo compounds listed in [0055] may be present as 100 wt. % based on the total amount of the polyfunctional organic oxo compound) [0055], [0057]. The amount of low-molecular weight polyfunctional organic oxo compounds effects the viscosity and the paint overspray capturing ability of the carrier medium and is therefore considered to be a result effective variable and it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select an amount of the low-molecular weight polyfunctional organic oxo compounds

In regard to claim 5, Enghardt teaches the method according to claim 2, wherein the low-molecular weight polyfunctional organic oxo compounds are present in an amount of at least 30 wt.%, based on the total amount of the polyfunctional organic oxo compounds (the low-molecular weight polyfunctional organic oxo compounds listed in [0055] may be present as 100 wt. % based on the total amount of the polyfunctional 

In regard to claim 6, Enghardt teaches the method according to claim 12, wherein polyether polyols and/or polyester polyols are additionally contained as polyfunctional organic oxo compounds, none of said polyols being low-molecular weight polyfunctional organic oxo compound; and wherein each of said polyols has a weight-average molar mass of less than 10,000 g/mol [0055],[0057].

In regard to claim 7, Enghardt teaches the method according to claim 12, wherein the polyfunctional organic oxo compounds are present in an amount of 5 to 50 wt. %  but does not disclose greater than 50 wt.%, but no more than 80 wt.%, however, the amount of polyfunctional organic oxo compounds effects the viscosity and the paint overspray capturing ability of the carrier medium and is therefore considered to be a result effective variable and it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select an amount of the 

In regard to claim 8, Enghardt teaches the method according to claim 7, wherein a wet film coating of less than 50 microns [0046] and also teaches the film thickness effects the electric field, therefore, the film thickness is a result effective variable.  it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select the film thickness among a known effective range to yield the desired results. 

In regard to claim 9, Enghardt teaches the method according to claim 7 wherein the paint overspray is electrostatically charged in the ambient air under the action of a voltage in an electric field and is transported toward the separating surface in the electric field [0038].

In regard to claim 10, Enghardt teaches the method according to claim 7. While Enghardt does not teach the proportion of polyfunctional organic oxo compounds is, in percent by weight based on the carrier medium, no more than 350 times, the difference in density in g/cm3 between the coagulate of the paint overspray and water, however, the amount of polyfunctional organic oxo compounds effects the viscosity and the paint overspray capturing ability of the carrier medium and is therefore considered to be a result effective variable and it would have been obvious to one having ordinary skill in 
In regard to claim 11, Enghardt teaches the method according to claim 12.  While Enghardt does not specify the viscosity, in the claimed range under the shear rate range, however, the carrier medium of Enghardt is expected to be the same as the claimed viscosity and viscosity ratio since Enghardt teaches the same composition as claimed in an overlapping range (5 to 50 wt. % monomeric polyols having at least three hydroxyl groups in the molecule and polymeric polyols selected from poly(ethylene glycols, polyester polyols, acrylic polyols and polyurethane polyols overlaps with the range of more than 40 wt. %) [0014]. Furthermore, Enghardt teaches in [0043] the separation liquid has to be configurated in order to allow easy separation of the paint components from the separation liquid. For example, a separation liquid with a high viscosity might be helpful to create a flowing substantially continuous film but it is difficult then to obtain the desired film uniformity, and common cost effective separation methods, like flotation or sedimentation, are difficult to perform.  Therefore, viscosity is considered to be a result effective variable and it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select a viscosity among a known effective range to yield the desired results.

In regard to claim 13, Enghardt teaches the method according to claim 12, wherein the carrier medium continually flows around the separating surface and the carrier 

In regard to claim 14, Enghardt teaches the method according to claim 12, wherein a wet film coating of less than 50 microns [0046] and also teaches the film thickness effects the electric field, therefore, the film thickness is a result effective variable.  it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select the film thickness among a known effective range to yield the desired results. 

In regard to claim 15, Enghardt teaches the method according to claim 12, wherein the paint overspray is electrostatically charged in the ambient air under the action of a voltage in an electric field and is transported toward the separating surface in the electric field [0038].

In regard to claim 16, Enghardt teaches the method according to claim 12. While Enghardt does not teach the proportion of polyfunctional organic oxo compounds is, in percent by weight based on the carrier medium, no more than 350 times, the difference in density in g/cm3 between the coagulate of the paint overspray and water, however, the amount of polyfunctional organic oxo compounds effects the viscosity and the paint overspray capturing ability of the carrier medium and is therefore considered to be a result effective variable and it would have been obvious to one having ordinary skill in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/CABRENA HOLECEK/Examiner, Art Unit 1776